Citation Nr: 1639015	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO. 12-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an ulcer condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to January 1959. The Veteran died in February 2011. The appellant is the Veteran's surviving spouse. In October 2011, the appellant requested to be substituted as the claimant for the purpose of processing the pending claim to completion. See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010. In the February 2012 Statement of the Case, the RO notified the appellant that her status as the substituted claimant had been recognized and approved. Accordingly, the appellant is substituted. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the March 2012 substantive appeal (VA Form 9), the appellant requested a Board videoconference hearing before a Veterans Law Judge. The record shows that the appellant was scheduled for an August 2015 Board videoconference hearing; however, the appellant did not attend the hearing. As the appellant did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Prior to his death, the Veteran was afforded a VA examination in October 2009. Following examination, the VA examiner indicated that the Veteran had an acute gastrointestinal tract bleed during service, and that his current duodenal ulcer condition was at least as likely as not related to the in-service illness. However, the Veteran's service medical records, specifically the Medical Board Proceedings, indicate that the Veteran's ulcer condition existed prior to service and was not permanently aggravated by service. As the VA examiner did not appear to consider evidence suggestive of a pre-existing ulcer condition, a clarifying addendum medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the appellant identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the appellant and associate these records with the claims file.

2. Obtain all VA medical records for the Veteran prior to his death and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the October 2009 VA gastrointestinal examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's ulcer condition. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Did the Veteran's ulcer condition CLEARLY AND UNMISTAKABLY (i.e., through undebatable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's ulcer condition CLEARLY AND UNMISTAKABLY existed prior to service, was the ulcer condition ALSO CLEARLY AND UNMISTAKABLY NOT AGGRAVATED (i.e., NOT PERMANENTLY WORSENED) by service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion. 

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*The April 1958 service entrance examination report reflects no notation of a stomach or ulcer disability. 

*In the April 1958 Report of Medical History Form, the Veteran endorsed a history of stomach trouble. The service physician noted a questionable ulcer and that X-rays were taken, but no other information was available. 

*December 1958 service medical records reflect that the Veteran was hospitalized due to complaints of epigastric pain, vomiting, and hematemesis. Contemporaneous diagnostic testing (an upper GI series) revealed "no evidence of an ulcer crater." These records reflect that the Veteran reported a history of a duodenal ulcer two years prior (pre-service). 

*In a January 1959 service Clinical Summary Report, the service physician diagnosed a duodenal ulcer without obstruction, complicated by bleeding, despite no "positive evidence of [a] duodenal ulcer." The service physician noted the history of symptoms two years prior, but that the Veteran had no recurring symptoms until the in-service hospitalization. The service physician recommended that the Veteran be considered for medical discharge due to a "fairly well substantiated history of attacks prior to admission in the service" and several episodes during the hospitalization. 

*The January 1969 Medical Board Proceedings Report indicates that the Veteran's duodenal ulcer existed prior to entry on active duty and was not permanently aggravated by active duty. 

*Upon VA examination in October 2009, the VA examiner indicated that the onset of the duodenal ulcer occurred in December 1958 with an acute onset of abdominal pain, nausea, vomiting, hematemesis, and secondary anemia. The VA examiner provided a positive nexus opinion indicating that the duodenal ulcer was first diagnosed in service and that the Veteran has experienced persistent symptoms of intermittent midepigastric pain since service. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




